1    TALIA L. DELANOY (239973)
      Talia.Delanoy@leclairryan.com
2    LECLAIRRYAN, LLC
     400 Capitol Mall, Suite 1500
3    Sacramento, CA 95814
     Telephone: (916) 246-1140
4    Facsimile: (916) 246-1155
5    Attorneys for Defendant
     FEDEX FREIGHT, INC.,
6    Erroneously sued as
     FEDEX FREIGHT WEST, INC.
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   BEATRIZ HERRERA,                                 Case No.: 2:18-cv-00892-JAM-DB

12                   Plaintiff,
                                                      STIPULATION AND ORDER TO
13   vs.                                              AMEND SCHEDULING ORDER

14   FEDEX FREIGHT WEST, INC., and DOES 1
     THROUGH 50, inclusive,                           Hon. Judge John A. Mendez
15                                                    Courtroom 6, 14th Floor
                     Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
     Herrera v. FedEx Freight, Inc, et al.              STIPULATION TO AMEND SCHEDULING
     Case No. 2:18-CV-00892-JAM-DB                                                ORDER
1             The parties have agreed to the following changes to the scheduling orders of the court,
2    with all other court-set deadlines to remain the same:
3             Discovery cutoff:                                    October 25, 2019
4             Discovery-related motions:                           December 9, 2019
5             Last day to file Dispositive Motion:                 December 17, 2019
6             Initial expert disclosures:                          August 28, 2019
7             Supplemental expert disclosures:                     September 13, 2019
8             Non-discovery motion cutoff:                         December 17, 2019
9             Dispositive Motion Hearing Date:                     January 14, 2020 at 1:30 p.m.
10            Joint Pretrial Statement Due:                        February 14, 2020
11            Pretrial Conference:                                 February 21, 2020 at 11:00 a.m.
12            Trial:                                               March 30, 2020 at 9:00 a.m.
13            The parties have further agreed that seven (7) days before the date set for the deposition
14   of each expert, the parties will provide that expert’s report to the opposing side, by electronic
15   means.
16   DATED: June 17, 2019                            BOHM LAW GROUP, INC.
17
                                                     By:   /s/ Victoria L. Gutierrez
18                                                         VICTORIA L. GUTIERREZ
                                                           Attorneys for Plaintiff
19                                                         BEATRIZ HERRERA
20
     DATED: June 17, 2019                            LECLAIRRYAN, LLP
21
22                                                   By:
23                                                         SANDRA ISOM
                                                           TALIA L. DELANOY
24                                                         Attorneys for Defendant
                                                           FEDEX FREIGHT, INC. Erroneously sued
25                                                         as FEDEX FREIGHT WEST, INC.
     IT IS SO ORDERED:
26
27
     Dated:    6/17/2019                                      /s/ John A. Mendez
28                                                               Honorable John A. Mendez
                                                       2
     Herrera v. FedEx Freight, Inc, et al.                    STIPULATION TO AMEND SCHEDULING
     Case No. 2:18-CV-00892-JAM-DB                                                      ORDER
